[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-12358            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          JANUARY 4, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 8:09-cv-02163-MAP



REGINALD BRYANT,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (January 4, 2012)

Before EDMONDSON, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Reginald Bryant appeals the district court’s order affirming the Commissioner

of Social Security’s denial of his application for supplemental security income, 42

U.S.C. § 1383(c)(3). On appeal, Bryant argues that the Administrative Law Judge

(“ALJ”) erred in finding that he could perform work that existed in the national

economy, because the ALJ should not have given any weight to the unreliable

testimony of the Vocational Expert (“VE”). After thorough review, we affirm.

      We review the Commissioner’s factual findings to determine whether they are

supported by substantial evidence. Ingram v. Comm’r of Social Sec. Admin., 496

F.3d 1253, 1260 (11th Cir. 2007). Substantial evidence is “such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.”

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). In reviewing the

Commissioner’s decision, we do not “decide the facts anew, reweigh the evidence,

or substitute our judgment for that of the [Commissioner].” Id. The Commissioner’s

legal conclusions are reviewed de novo. Ingram, 496 F.3d at 1260.

      The Social Security regulations establish a five-step sequential process for

determining whether a claimant is disabled. Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999). Under the first two steps, the claimant must demonstrate that he has

not engaged in substantial gainful activity and has a severe impairment or

combination of impairments. Id. Under the third step, if the claimant can prove that

                                          2
his impairment meets or equals a listed impairment, he is automatically found to be

disabled. Id. Otherwise, the claimant must move to the fourth step and prove that he

is not able to perform his past relevant work. Id. “At the fifth step, the burden shifts

to the Commissioner to determine if there is other work available in significant

numbers in the national economy that the claimant is able to perform.” Id. “If the

Commissioner can demonstrate that there are jobs the claimant can perform, the

claimant must prove [he] is unable to perform those jobs in order to be found

disabled.” Id. One way in which the ALJ may determine whether the claimant is able

to perform other work is by posing hypothetical questions to a VE. Id. at 1229. The

Social Security regulations provide that an ALJ may rely upon a VE’s knowledge or

expertise. See 20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2); see also Jones, 190 F.3d

at 1230 (explaining that a VE’s testimony is “crucial to . . . step 5 of the sequential

evaluation process” because the VE can supplement the Dictionary of Occupational

Titles (“DOT”) with additional information gleaned from his experience with

employers and from literature such as census reports).

      In this case, the ALJ properly credited the VE’s testimony that Bryant could

perform other work that existed in the national economy. The VE testified that

Bryant had the functional capacity to perform the jobs of small products assembler,

merchandise marker, and final inspector. Although Bryant argues that those three

                                           3
positions are sedentary in nature,1 they are classified as light work in the DOT, see

DOT §§ 739.687-030, 209.587-034, 727.687-054 (4th ed., revised 1991), and the VE

testified that they typically are performed at the light exertional level in the national

economy. Therefore, the ALJ properly viewed those jobs as light work positions.

       Bryant’s argument that the VE failed to explain adequately how she reduced

the number of positions to account for his functional limitations also lacks merit. The

VE testified that she based her reductions on census figures, state information, labor

market surveys, and job analyses.             Given that information, she arrived at an

“approximate percentage” of jobs that an individual with Bryant’s functional

limitations would be able to perform. Thus, the record reflects that the VE had a

reasoned basis for the figures at which she arrived. The Social Security regulations

provide that an ALJ may rely on a VE’s knowledge and expertise, and they do not

require a VE produce detailed reports or statistics in support of her testimony.

       Because a reasonable person would accept the VE’s testimony as being

adequate to support a conclusion that Bryant is able to perform other work that exists




       1
         Bryant argues that the only jobs identified by the vocational expert (“VE”) as ones he could
perform were unskilled sedentary jobs because Medical-Vocational Grid Rule 201.12 would require
the Commissioner to find Bryant disabled if he was an individual approaching advanced age with
no transferable skills who was limited to sedentary work.

                                                 4
in the national economy, the ALJ’s Step Five findings are supported by substantial

evidence. Accordingly, we affirm the Commissioner’s denial of benefits.

      AFFIRMED.




                                        5